Citation Nr: 0724465	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-37 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date prior to November 20, 2002 
for a grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Utah Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from August 1999 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran has since relocated to the jurisidiction of the 
Salt Lake City, Utah RO.


FINDINGS OF FACT  

1. A May 2002 decision granted service connection for PTSD 
and assigned a 50 percent rating, effective May 2001.

2.  The  veteran was notified of the May 2002 rating decision 
but did not perfect an appeal.  The May 2002 decision is 
therefore final.  

3.   A claim for non-service-connected pension was received 
on August 18, 2003.  A November 2003 rating decision granted 
non-service-connected pension.

5.  On December 5, 2003, the veteran submitted a claim for 
clear and unmistakable error for failure to adjudicate a 
claim for an increased rating for PTSD.

6.  A December 2003 rating decision found unmistakable error 
in the November 2003 rating decision and granted a 100 
percent evaluation for PTSD.  The RO assigned an effective 
date of November 20, 2002, the date of a reported VA 
outpatient visit showing increased impairment. 

7.  VA outpatient treatment records indicate that the 
criteria for a 100 percent evaluation for service-connected 
PTSD were reasonably met on April 22, 2002.  


CONCLUSION OF LAW

The criteria for an effective date of April 22, 2002, but not 
earlier, for a 100 percent evaluation for PTSD are met.  38 
U.S.C.A. §§  5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a June 2001 letter,  the RO notified the veteran of the 
evidence required to substantiate the claim for service 
connection for PTSD.  This letter explained VA's duty to 
assist the veteran with the development of her claim and  
explained what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in her possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.  
The June 2004 Statement of the Case provided the veteran with 
notice of the applicable provisions regarding effective 
dates.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.	Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The pertinent evidence identified 
by the veteran has been obtained and associated with the 
claims file.  Neither the veteran nor her representative has 
identified any outstanding evidence that is relevant to these 
claims.  The veteran has been afforded several VA 
examinations.  Therefore, the Board therefore concludes that 
the duty to assist has been satisfied in this case.

II.  Analysis of Claim

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2) (2006); see also Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98.

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  
Determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2006).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2006).

A report of an examination or hospitalization will be 
accepted as an informal claim for benefits under existing law 
if the report relates to a disability which may establish 
entitlement.  The date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.157(b)(1).

A 100 percent rating is warranted for PTSD for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The veteran asserts that she is entitled to an effective date 
earlier than November 20, 2002 for a 100 percent evaluation 
for PTSD.  She asserts that the criteria for a 100 percent 
evaluation were met as of May 3, 2001, the effective date of 
service connection.  However, as noted above, the effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2) (2006).  Therefore, the issue before the 
Board is whether it is factually ascertainable that the 
veteran met the criteria for a 100 percent rating for PTSD 
within one year of the November 20, 2002 informal claim.
  
The veteran had a VA psychiatric examination on April 22, 
2002.  That examination report reflects that the veteran gave 
a history of six suicide attempts.  She reported suicidal 
feelings as recently as March 2002.  She complained of 
depression and suicidal thoughts and reported cutting 
herself.  She reported that she did not like to leave her 
house, did not like activities, and was emotionally distanced 
from her husband.  She stated that she had periods of loss of 
impulse control.  The Board finds that the manifestations of 
PTSD noted during that April 22, 2002 VA examination 
reasonably satisfy the criteria for a 100 percent rating 
under Diagnostic Code 9411.  Accordingly, the Board concludes 
that an effective date of April 22, 2002, but not earlier, is 
warranted for the grant of a 100 percent evaluation for PTSD. 


ORDER

An effective date of April 22, 2002, but not earlier, for a 
100 percent evaluation for post-traumatic stress disorder 
(PTSD) is granted, subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


